Citation Nr: 1428121	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-13 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May to August 2000, March 2003 to August 2004, and from June to September 2005.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a December 2008 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in September 2012.  


FINDINGS OF FACT

1.  The Veteran's gastroesophageal reflux disease is at least as likely as not related to his service-connected post traumatic stress disorder (PTSD).  

2.  The Veteran's low back disability is at least as likely as not related to service.  


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, in light of the favorable decision in this case, the Board finds that any deficiency that may exist in complying with VCAA is harmless error.  As this represents a complete grant of the benefits sought on appeal, no further discussion of VA's duty to notify and assist is necessary.  

Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Because of the Veteran's lengthy association with the Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2013).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

GERD

The Veteran contends that he had reflux symptoms during his deployment to Iraq in 2003, and has had chronic symptoms ever since.  

After review of the evidentiary record, including the Veteran's contentions, letters from various family members and friends, and the medical reports of record, the Board finds that the evidence both for and against the claim for GERD is in relative equipoise and that all reasonable doubt is resolved in the Veteran's favor.  

The STRs showed that while the Veteran was seen for stomach problems in October 2003 and May 2004; the assessment on the latter occasion was gastroenteritis, the records do not reflect any complaints, treatment or abnormalities for indigestion or any reflux problems and no diagnosis of GERD.  Further, on a Pre-Deployment examination in February 2003, the Veteran specifically denied any history of indigestion or heartburn, and no pertinent abnormalities were noted on examination.  Likewise, on Post-Deployment examinations in July and August 2004, the Veteran again, specifically denied any history of indigestion or heartburn, and no pertinent abnormalities were noted on examination.  While the Veteran checked "yes" for "Diarrhea, vomiting, or frequent indigestion" on a Post-Deployment examination in May 2007 (for his deployment from March 2003 to July 2004), he commented that he continued to have diarrhea, but made no mention of any indigestion or reflux.  

The first objective evidence of any problems with reflux was on a private medical report, dated in August 2008.  At that time, the Veteran reported that he had been feeling well, other than his bowel habits (service connection has been established for irritable bowel syndrome (IBS)) until about three weeks earlier.  He had been drinking a fair amount of alcohol while on vacation and developed left upper quadrant abdominal pain and left lower chest pain.  The Veteran reported that his symptoms had improved since then.  The impression included clinically with gastroesophageal reflux disease.  

A VA outpatient note, dated in August 2008, showed that the Veteran was seen for chronic abdominal symptoms and retrosternal chest pain, but did not include any specific diagnosis or medical opinion as to the etiology of his complaints.  

When examined by VA in November 2008, the examiner noted that other than the Veteran's self-reported history of heartburn since he was in Iraq in 2003, the STRs were entirely negative for any reported complaints or objective evidence of indigestion or reflux disease in service or until 2008.  The examiner also noted that a recent endoscopy in November 2008 was completely normal, and concluded that there was no objective evidence of reflux disease.  The examiner opined that the Veteran's current upper abdominal symptomatology was less likely than not related to service or any incident therein.  

A VA EGD study in September 2009, showed normal esophagus, stomach and duodenum, and a biopsy for possible celiac disease was negative.  

At the direction of the September 2012 Board remand, the Veteran was examined by VA in October 2012, to determine the nature and etiology of his reflux complaints.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The examiner noted that the Veteran reported the insidious onset of burning symptoms in his chest/throat around 2006, and that he has been taking medication for control of his symptoms since 2008.  The examiner indicated that the Veteran's symptoms were consistent with GERD and that it was an independent diagnoses separate from his service-connected IBS.  The examiner opined that it was less likely than not that the Veteran's current GERD was manifested during, incurred in, or caused by his military service, or was due to or aggravated by his service-connected IBS.  However, the examiner opined that the Veteran's GERD was aggravated by his anxiety.  

At this point, it should be noted that service connection has been established for PTSD, and the evidence shows that one of the Veteran's symptoms of PTSD is anxiety.  (See March 2010 VA psychiatric examination; see also, December 2009 private medical report).  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds that the competent, probative medical evidence provides a causal link or nexus between the Veteran's GERD and his service-connected PTSD sufficient to support a favorable decision in this matter.  Accordingly, the Board finds that service connection for GERD secondary to service-connected PTSD is warranted.  

Low Back Disability

The Veteran contends that his current low back problems began when he was deployed to Iraq in 2003, and that his symptoms have progressively worsened since then.  

The STRs showed no complaints, treatment, abnormalities or diagnosis for any low back problems prior to the Veteran's deployment to Iraq in 2003.  The STRs showed that the Veteran was seen for low back pain in January and February 2004.  When seen in February 2004, the Veteran denied any history of trauma and reported that his back pain began about four months earlier.  The assessment at that time was recurrent lumbar muscular strain.  The STRs showed that the Veteran reported a history of low back pain on Post-Deployment examinations in July and August 2004.  On the July 2004 examination report, the examiner noted that the Veteran had low back pain since October 2003, which rarely bothered him now, and that he was able to perform the duties of his MOS and pass his PT test.  

Post service medical reports showed that the Veteran complained of non-radiating low back pain when seen by VA in August 2008, and was shown to have full range of motion of the lumbosacral spine.  

When examined by VA in November 2008, the Veteran reported that his low back pain began while he was in Iraq, but denied any specific trauma or injury.  He reported chronic back pain ever since, aggravated by lifting more than 25 pounds.  Examination of the spine showed some limitation of motion of the lumbosacral spine.  X-ray studies showed no evidence of arthritis or other abnormalities, and the diagnosis was "normal back examination."  The examiner indicated that while the Veteran was seen for low back pain in service and reported a "history" of back pain on subsequent medical reports, the Veteran did not report any current back problems on the subsequent reports and indicated that his back rarely bothered him.  The examiner opined that the Veteran's back problems in service were acute and transitory and that there was no current evidence of a back disability.  Therefore, it was less likely than not that his present back symptoms were related to service.  

Treatment records from a private chiropractor, received in September 2010, showed that the Veteran was first seen for low back pain in January 2010.  At that time, the Veteran reported that he first had low back pain while in Iraq in 2003, and that it started again in late November 2009 (also reported December 1, 2009), while lifting furniture.  The Veteran reported that he exercised regularly, running two miles, four times a week, and that he enjoyed fishing, hunting and boating. 

A private MRI in July 2010, revealed degenerative changes with moderate to large central disc herniation at L4-5, left lateral recess and proximal neuroforaminal disc protrusion at the S1 nerve root, and a small central disc protrusion at L3-4 and a small central disc protrusion/herniated at L2-3.  

When examined by VA in January 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The examiner noted that while the Veteran was seen for muscle strain while on deployment in 2004, he denied any specific trauma and there were no further complaints or treatment for any back problems for more than four years.  The examiner noted that the Veteran's current back symptoms began after lifting furniture in November 2009.  The assessment was lumbago.  The examiner opined that the Veteran's back symptoms in service were acute and transitory and that his current low back disability was not manifested in or related to service.  The examiner noted that the Veteran denied any history of trauma to his back, and opined that it was unlikely that his current degenerative changes and herniated discs of the lumbosacral spine was related to an insidious onset of back pain in service.  

At the direction of the September 2012 Board remand, the Veteran was examined by VA in October 2012, to determine the nature and etiology of the Veteran's current low back disability.  The examiner indicated that the claims file was reviewed and included a detailed description of his complaints, medical history and findings on examination.  The examiner noted that the Veteran was treated for non-traumatic low back pain twice in service, and that he was shown to have degenerative and bulging discs of unknown etiology on an MRI in July 2010.  The examiner opined that it was less likely than not that the Veteran's current degenerative and bulging discs of the lumbosacral spine was manifested in, the result of, or was caused by service or any incident therein.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is "competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), (quoting Jandreau, 492 F.3d at 1377).  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006).  

In this case, the Veteran is competent to relate his history of low back symptoms since service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Further, while the evidence does not show any treatment for back symptoms from 2004 until August 2008, the Veteran reported that he has had recurring back pain since the initial onset of symptoms in service, and that he treated it with over-the-counter medications.  The Veteran also submitted letters from friends and family members who have known him for many years, and who observed his suffering from back pain on numerous occasions since returning from Iraq.  Though neither the Veteran nor any of the laypeople are shown to have the expertise to render a medical opinion as to the etiology of the Veteran's current low back disability, they are competent to report their observations of a chronic back disability since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336.  As there is nothing in the record to question the reliability of the Veteran's reported history of low back symptoms since service, the Board finds that he is credible in reporting a continuity of symptoms.  

Although the Veteran was examined by VA three times during the pendency of this appeal to determine the nature and etiology of his current low back disability, the Board finds the medical opinions to be of little probative value, and that the underlying rationale was predicated on the lack of continuity of treatment for three to four years after service.  That is, all three examiner's rested their opinions, to a large extent, on the fact that the Veteran did not complain of, or seek medical treatment for any back problems until some four years after service.  Thus, they concluded that there was no evidence to support a finding of a chronic back disability related to service.  However, the lack of medical treatment or complaints is not equivalent with the absence of symptoms.  As discussed above, the Veteran's assertions and the letters from friends and family attesting to the fact that he had chronic back symptoms since service is competent evidence sufficient to establish continuity of symptomatology.  

As to the VA examinations, the Board notes that despite the fact that the Veteran was shown to have significant limitation of motion when first examined by VA in November 2008, the examiner concluded that the Veteran's back was normal on examination, and opined that he did not have a current back disability.  

The examiner's opinions in January 2011 and October 2012 were, in essence, wholly conclusory and did not provide any meaningful rationale or explanation, other than to note that there was no history of trauma or continuity of treatment/complaints for three to four years after service.  The examiner in January 2011 indicated that the Veteran's disc herniations and degenerative joint disease may be due to different etiologies, but said that he could not offer an opinion as to whether any current back disability was related to the lifting incident in 2009, without resorting to speculation.  

The October 2012 VA examiner's opinion was similarly general in nature and relied primarily on the lack of visits to healthcare providers for any back problems for more than three years after service.  The examiner stated that he could not find any convincing evidence that the Veteran's current back disability was related to service.  

In order for the Veteran to prevail on his claim, the medical question is not whether there is convincing evidence of a positive nexus to service, but whether the evidence for and against the claim is in relative equipoise.  It is apparent from the VA examination reports that the etiology of the Veteran's current low back disability is not clear.  While there is evidence of increased symptoms after the Veteran had been moving furniture in November/December 2009, the record showed that he complained of back pain and had limitation of motion when examined by VA in November 2008.  Thus, there was evidence of a back disability; the nature of which is not clear, prior to the lifting incident in 2009.  Under the circumstances, the Board finds that the VA examination opinions are of limited probative value.  

In light of the Veteran's demonstrated in-service low back symptoms, the laystatements noting chronic back pain since service, along with the less than persuasive medical opinions of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise, and that the benefit-of-the-doubt rule is applicable.  Resolving all reasonable doubt in favor of the Veteran, service connection for a low back disability is granted.  


ORDER

Service connection for GERD, secondary to service-connected PTSD, is granted.  

Service connection for a low back disability is granted.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


